DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/06/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 01/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,855,233 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 2-21 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 2 or 12, especially the comparator further configured to compare a second bandgap voltage reference and the input voltage when the occurrence of the power surge event is detected to determine when the power surge event has ceased. The closest prior art references of record are Levesque et al. U.S. Patent No. 8,542,061 (hereinafter “Levesque”), Rader et al U.S. Patent Application 2009/0016085 (hereinafter “Rader”), and Jiang et al. U.S. Patent Application 2014/0009220 (hereinafter “Jiang”).  Regarding claim 2, Levesque teaches a power management integrated circuit (i.e. DC-DC converter 32)(fig.11) comprising: a charge-pump circuit (i.e. charge pump 92)(fig.11) configured to supply a voltage (i.e. bias power supply signal BPS)(fig.11) to a power amplifier controller (refer to RF PA circuitry 30)(fig.11)(refer also to PA bias circuitry 96)(fig.13), however Levesque does not teach an overvoltage protection circuit including a comparator configured to compare a first bandgap reference voltage and an input voltage supplied to the power management integrated circuit to determine an occurrence of the power surge event and configure the charge pump circuit with a surge-protection configuration, the comparator further configured to compare a second bandgap reference voltage and the input voltage when the occurrence of the power surge event is detected to determine when the power surge event has ceased. However Rader teaches an overvoltage protection circuit (refer to [0047] and figure 3) that, when a power surge event occurs configures the charge-pump circuit with a surge-protection configuration (refer to [0047] and figure 3), however Levesque and Rader do not teach the overvoltage protection circuit including a comparator configured to compare a first bandgap reference voltage and an input voltage supplied to the power management integrated circuit to determine an occurrence of the power surge event, and the comparator further configured to compare a second bandgap reference voltage and the input voltage when the occurrence of the power surge event is detected to determine when the power surge event has ceased. However Jiang teaches the overvoltage protection circuit . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839